Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 12/01/2021.  In virtue of this communication, claims 1-18 filed on 12/01/2021 are currently pending in the instant application. 
Claims 1,2, 4, 5, 6, 8, 9, 15-18 are amended. 

						Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 06/24/2019. It is noted, however, that applicant has not filed a certified copy of the GB1908986.1 application as required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered.
-With regard to claim objection, the objection has been withdrawn necessitated by the amendment.
-With regard to rejection under 35 U.S.C. 112(b), the rejection has been withdrawn necessitated by the amendment.

-With regard to rejection under 35 U.S.C. 101:
Regarding 101 rejection on claims 1 -14, the rejection has been withdrawn in view of the amendment filed on 12/01/2021, the amendment to independent claims 1 and 6 show improvement and efficiency of the system and shows the machine learning system is not only a general-purpose computer system. For support see ¶ [0033] of the applicant specification. 

Regarding 101 rejection on claim 15: the arguments are not persuasive and the rejection is maintained. Examiner notes, the claim limitation amended differently than other independent claims. The filter classifier which does cleaning the test data after training AI, does not appear in the claim limitations, further the improvement and efficiency claimed by Applicant is not reflected by the steps recited by claims. The claimed invention is not anything more than taking an abstract idea and applying it to a general-purpose machine learning computer system. 

	Argument: Applicant argued “Bulan does not anticipate the features further clarified by the amendments to claim 1. Bulan describes automated detection of electronic device use by a driver of a vehicle by identifying an area of interest in an image, which may be a side window of a vehicle. A trained classifier is then applied to the area of interest to determine presence of a violation. (See Bulan at paragraphs [0094] and [0101]). There is no anticipation in Bulan of using a filter classifier, separate  showing a side view, as disclosed by the method of claim 1.”

Response to Argument: Examiner respectfully disagrees. Examiner notes Bulan ¶ [0085], discloses the sample images are both side-view and front-view images. Furthermore, ¶[0094], discloses using side-view images to detect a violation by driver, therefore there is a filtering process that filters out the combination sample set to obtain the only side view images to perform violation detection. In addition, ¶ [0100], Fig 10 discloses the sample results on test images. As it can be seen all the images are side-view images, wherein the top three images are classified as violators and middle images are classified as non-violators.)
As for other claims, Applicant provided same arguments. Examiner respectfully disagrees, and provides similar rational as indicated above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  MPEP 2106(II).  To be patent-eligible, a claim directed to a judicial exception must as whole be directed to significantly more than the exception itself.   
Claim(s) 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Independent Claim 15 is directed to at least one of statutory categories of (process, machine, manufacture, or composition thereof); however, the steps performed by the claims are directed to an abstract idea. Turing to specific limitation of independent claim: The idea of capturing images of a driver of a motor vehicle through a side window, selecting positive images (using mobile device while driving) and negative images (not using mobile device while driving) and selecting training images and applying labels to them are all a series of mental steps that can be done in the user’s mind. Therefore, the limitations describe the abstract idea and independent claims are rejected as being directed to a judicial exception (abstract idea) without significantly more. claimed invention is not anything more than taking an abstract idea and applying it to a general-purpose machine learning computer system.

Finally, recited elements within dependent claims, taken individually or in combination, do not amount to “significantly more” than just the abstract idea as previously identified above. Therefore, the claims do not amount to significantly more than the previously defined abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulan et al. (US 2015/0286885).
As per claim 1, A method comprising: “capturing a plurality of images of a driver of a motor vehicle through a side window of the motor vehicle;”(Refer to Bulan figure 6, ¶[0054] discloses the image capture device 130 may include a camera that is selected to provide the training and test images 122, 124 or it can be an input device adapted to transmit the images captured by a camera to the training device 102. , further Figures 9 and 10, capturing plurality of side window images. ¶[0094] discloses detecting violation from side-view images. Further see ¶[101].)
 “selecting from the captured images, a plurality of positive images which show a driver using a mobile device while driving a motor vehicle;”(Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples. positive image samples can include images with drivers holding electronic devices in different ways such as left/right of the face. Further see ¶[0094].)
 “selecting from the captured images, a plurality of negative images which show a driver is not using a mobile device while driving a motor vehicle;”(Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples. Negative image samples can include images with 
 “selecting a plurality of training images from both the positive images and the negative images;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples.)
“by inputting to a machine the selected training images and respective labels indicating that the selected training images are positive images or negative images,”(Refer to Bulan ¶[0078] discloses a classifier such as SVM (Support Vector Machine) is trained with the set of labeled training images (w/ and w/o electronic device) phone).)
“training the machine to classify that images, captured through a window of the motor vehicle, show a driver using a mobile device while driving the motor vehicle;”(Refer to Bulan ¶[0071] discloses trains a classifier using positive and negative sample images in the training mode, and then utilizes the trained classifier to classify acquired images in the operation mode. ¶[0079] discloses Once the classifier is trained in process step 206, the method proceeds to the operational mode where new images are acquired, processed, and classified. ¶[0082] discloses a trained SVM classifier was used to process a test set of images. In one example, a set of 104 images (52 positives and 52 negatives) were taken at a parking lot with drivers holding a mobile phone in different positions. The set of images was randomly split into two even groups, one for training and one for testing.)
 “capturing a test image through a side window of the motor vehicle;”(Refer to Bulan Figure 10, ¶[0100] discloses capturing side-view test images)
using a filter classifier to classify that the test image shows a side view of a driver of a moving vehicle; and identifying, from the test image using the trained machine, that the driver is using a mobile device while driving the moving vehicle in a road environment.” (Refer to Bulan, ¶ [0085], discloses the sample images are both side-view and front-view images. Furthermore, [0094], discloses using side-view images to detect a violation by driver, therefore there is a filtering process that filters out the combination sample set to obtain the only side view images to perform violation detection. In addition, ¶ [0100], Fig 10 discloses the sample results on test images. As it can be seen all the images are side-view images, wherein the top three images are classified as violators and middle images are classified as non-violators.)

 “the identifying comprising the trained machine generating test results that include a confidence level that the driver is using the mobile device” (Refer to Bulan, ¶s [0094]- [0095], [0100] disclose the classification scores from each method can be fused to calculate the final confidence score for the violation. It should be appreciated that the present side view method is described using a passenger side view because that side is most relevant to HOV violation detection and the majority of cell phone holders hold the phone to their right ear.)

 Claim 6 has been analyzed and is rejected for the reasons indicated in claim 1 above.

As per claim 11, The system of claim 6, further comprising: “the machine after training configured to access a plurality of image frames captured in a road environment of a plurality of drivers of respective plurality of moving motor vehicles and the machine after training is configured to classify above a previously determined threshold a fraction of true positive classifications of the drivers using a mobile device while driving.”  (Refer to Bulan figure 1, section 150 152, and 106 ¶[0056] discloses The determination device 106 is adapted to acquire captured image data 150 from the image capture device 130 positioned to view a lane or other area of interest. In the present embodiment, the image capture device 130 can be the same camera used to capture training and test images, or it can be a different camera. Further ¶[0042] (1) Acquire an image of a scene of interest using a similar imaging system. ¶[0045] (4) Apply the trained classifier, and use it to make a decision on electronic device usage.  Further ¶[0073] discloses If the accuracy varies significantly across combinations, more or improved training samples may be needed. Improvements can include lighting, camera angles, ROI, features, etc. Further ¶[0100] discloses running the cell-phone detection method on test images. The top three images were classified as violators, the middle three images were classified as non-violators, and the bottom three images were undetermined.)

As per 13, in view of claim 6, “wherein the machine after training is configured for installation at a fixed site in the road environment.” (Refer to Bulan ¶[0072] discloses an imaging system positioned at road-side or on a gantry would be used to capture images/video. ¶[0080]) 

As per 14, in view of claim 6, further comprising: “a filter classifier configured to access the image frames captured in the road environment and label the image frames as including at least a side view of a moving vehicle and a driver prior to classification by the machine after training.” (Refer to Bulan ¶[0021] discloses  [0038] (1) Acquire positive and negative electronic device usage images within a representative region of interest (ROI) (within a windshield view, around the driver, etc.). ¶[0039] (2) Extract image features from the ROI's to create global feature representations of the respective ROI's.¶ [0040] (3) Train a classifier (e.g., Support Vector Machine (SVM)) using the extracted image features.¶[0060] discloses The objects are labeled as including, for example, a face, a seat, a seat belt, a phone etc. The labels are then applied to a classifier for determining whether the driver is using a phone or other electronic device filter) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Zhou (US 2021/0174149,) further in view of Ozcan et al. (US 2021/0043331.)

As per claim 2, The method of claim 1, further comprising: However Bulan does not explicitly disclose the following which would have been obvious in view of Zhou from similar field of endeavor  “previously defining a loss function associated with the training of the machine, wherein a value of the loss function is related to accuracy of classification of the positive training images; and responsive to a value of the loss function, optimizing the training of the machine” (Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network by using the stochastic gradient descent method with momentum, and updating the parameter values of the convolutional neural network.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)

However Bula as modified by Zhou does not explicitly disclose the following which would have been obvious in view of Ozcan from similar field of endeavor “optimizing the training of the machine by adding a training image to the selected training images or by removing at least one of the selected training images, producing thereby an adjusted set of selected training images, and repeating the training using the adjusted set of selected training images.”(Refer to Ozcan ¶[0052] discloses to ensure the quality of the training and validation phase and minimize the impact of this challenge on the network's performance, a threshold was established for an acceptable correlation value between the two sets of images (i.e., before and after the histochemical staining process) and eliminated the non-matching image pairs from the training/validation set to make sure that the deep neural network 10 learns the real signal, not the perturbations to the tissue morphology due to the chemical staining process. In fact, this process of cleaning the training/validation image data can be done  With a few iterations of this process, one can, not only further refine the image set, but also improve the performance of the final trained deep neural network 10. Further ¶[0078] discloses the learnable parameters are updated through the training stage of the deep neural network 10 by back propagation.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ozcan technique of training a deep neural network for images into Bulan as modified by Zhou technique to provide the known and expected uses and benefits of Ozcan technique over detecting driver cell-phone usage from side-view technique of Bulan as modified by Zhou. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ozcan to Bulan as modified by Zhou in order to improve performance of the trained neural network. (Refer to Ozcan paragraph [0048].)

As per claim 3, The method of claim 2, “wherein the optimizing further includes minimizing the loss function by adjusting parameters of the loss function, wherein a goal of the optimizing is 19to increase above a previously determined threshold a fraction of true positive classifications.” (Refer to Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and 
 

As per claim 7, in view of claim 6, However Bula does not explicitly disclose the following which would have been obvious in view of Zhou from similar field of endeavor “wherein a loss function is previously defined associated with training of the machine, wherein a value of the loss function is related to accuracy of classification of the positive training images; responsive to a value of the loss function, optimizing the training of the machine” (Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network by using the stochastic gradient descent method with momentum, and updating the parameter values of the convolutional neural network.)
 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)

However Bula  as modified by Zhou does not explicitly disclose the following which would have been obvious in view of Ozcan from similar field of endeavor “wherein, training of the machine is optimized by adding a training image to the selected training images or by removing at least one of the selected training images to produce an adjusted set of selected training images, and wherein training is repeated using the adjusted set of selected training images.”  (Refer to Ozcan ¶[0052] discloses to ensure the quality of the training and validation phase and minimize the impact of this challenge on the network's performance, a threshold was established for an acceptable correlation value between the two sets of images (i.e., before and after the histochemical staining process) and eliminated the non-matching image pairs from the training/validation set to make sure that the deep neural network 10 learns the real signal, not the perturbations to the tissue morphology due to the chemical staining process. In fact, this process of cleaning the training/validation image data can be done iteratively: one can start with a rough elimination of the obviously altered samples and accordingly converge on a neural network 10 that is trained, With a few iterations of this process, one can, not only further refine the image set, but also improve the performance of the final trained deep neural network 10. Further ¶[0078] discloses the learnable parameters are updated through the training stage of the deep neural network 10 by back propagation.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ozcan technique of training a deep neural network for images into Bulan as modified by Zhou technique to provide the known and expected uses and benefits of Ozcan technique over detecting driver cell-phone usage from side-view technique of Bulan as modified by Zhou. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ozcan to Bulan as modified by Zhou in order to improve performance of the trained neural network. (Refer to Ozcan paragraph [0048].)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Zhou (US 2021/0174149.)
Regarding Claim 8, in view of claim 7, Bulan does not explicitly discloses the following which would have been obvious in view of Zhou from similar field of endeavor “wherein the loss function is minimized by adjusting parameters of the loss function, wherein training of the machine is optimized to achieve a goal to increase above a previously determined threshold a fraction of true positive classifications.”  (Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network 

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Hesham M. Eraqi , Yehya Abouelnaga ,Mohamed H. Saad , and Mohamed N.Moustafa; “Driver Distraction Identification with an Ensemble of Convolutional Neural Networks”; Hindawi, Journal of Advanced Transportation; February 2019.
As per claim 12, in view of claim 6, “wherein the machine after training is configured for installation in a host motor vehicle.”  (Refer to Eraqi page 2, column 2 discloses we detect and identify distraction using deep learning. RGB images are 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Eraqi technique of driver distraction identification into Bulan technique to provide the known and expected uses and benefits of Eraqi technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Eraqi to Bulan in order to improve accuracy of driver distraction identification in real-time environment. (Refer to Eraqi abstract.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Ozcan et al. (US 2021/0043331).
As per claim 15, A set of training images produced by a process comprising: 
“capturing a plurality of images of a driver of a motor vehicle through a side window of the motor vehicle;” (Refer to Bulan ¶[0054] discloses The image capture device 130 may include a camera that is selected to provide the training and test images 122, 124 or it can be an input device adapted to transmit the images captured by a camera to the training device 102. , further Figures 9 and 10, capturing plurality of side window images. ¶[0094] discloses detecting violation from side-view images. Further see ¶[101].)
selecting from the captured images, a plurality of positive images which show a driver using a mobile device while driving a motor vehicle;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples. positive image samples can include images with drivers holding electronic devices in different ways such as left/right of the face. Further see ¶[0094].)
“selecting from the captured images, a plurality of negative images which show a driver is not using a mobile device while driving a motor vehicle;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples. Negative image samples can include images with drivers not holding an electronic device, and also images with drivers holding other types of objects besides an electronic device (e.g., coffee mugs) in different ways. Further see ¶[0094].)
 “selecting a plurality of training images from both the positive images and the negative images;” (Refer to Bulan ¶[0072] discloses Training images can be selected to provide a wide variety of both positive and negative samples.)
 “by inputting the selected training images and respective labels indicating that the selected training images are positive images or negative images,” (Refer to ¶[0078] discloses a classifier such as SVM (Support Vector Machine) is trained with the set of labeled training images (w/ and w/o electronic device) phone).)
 “training a machine to identify that a test image, captured through a side window of the motor vehicle, shows a driver using a mobile device while driving the motor vehicle;” (Refer to Bulan ¶[0071] discloses trains a classifier using positive and negative sample images in the training mode, and then utilizes the trained classifier to classify acquired images in the operation mode. ¶[0079] discloses Once the classifier 
“the identifying comprising the trained machine generating test results that include a confidence level that the driver is using the mobile device; and” (Refer to Bulan, ¶s [0094-[0095], [0100] disclose The classification scores from each method can be fused to calculate the final confidence score for the violation. It should be appreciated that the present side view method is described using a passenger side view because that side is most relevant to HOV violation detection and the majority of cell phone holders hold the phone to their right ear.)

However Bulan does not explicitly disclose the following which would have been obvious in view of Ozcan from similar field of endeavor “optimizing the training of the machine by adding or removing a portion of the training images to produce thereby an adjusted set of training images and “repeating the 23training using the adjusted set of training images, wherein a goal of the optimizing is to increase above a previously determined threshold a fraction of true positive classifications.” (Refer to Ozcan ¶[0052] discloses to ensure the quality of the training and validation phase and minimize the impact of this challenge on the network's performance, a threshold was established for an acceptable correlation value between  With a few iterations of this process, one can, not only further refine the image set, but also improve the performance of the final trained deep neural network 10.)
  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ozcan technique of training a deep neural network for images into Bulan technique to provide the known and expected uses and benefits of Ozcan technique over detecting driver cell-phone usage from side-view technique of Bulan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ozcan to Bulan in order to improve performance of the trained neural network. (Refer to Ozcan paragraph [0048].)


16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al. (US 2015/0286885), in view of Ozcan et al. (US 2021/0043331,) further in view of Zhou (US 2021/0174149,) 

As per claim 16, in view of claim 15, However Bula as modified by Ozcan does not explicitly disclose the following which would have been obvious in view of Zhou from similar field of endeavor  the process further comprising: “previously defining a loss function associated with the training of the machine, wherein a value of the loss function is inversely related to accuracy of classification of the positive training images;” and “optimizing the training of the machine responsive to a value of the loss function by minimizing the value of the loss function by adjusting parameters of the loss function”. (Refer to Zhou, ¶ [0031] the step of calculating the loss function according to the classification results and the bounding boxes in combination with the original known label image, back-propagating the prediction error in the convolutional neural network by using the stochastic gradient descent method with momentum, and updating the parameter values of the convolutional neural network.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhou technique of object detection into Bulan as modified by Ozcan technique to provide the known and expected uses and benefits of Zhou technique over detecting driver cell-phone usage from side-view technique of Bulan as modified by Ozcan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhou to Bulan as modified by Ozcan in order to improve feature extraction by network and finding better match of the object. (Refer to Zhou paragraph [0003].)


Allowable Subject Matter
                  Claims 4-5, 9-10, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if:
rewritten in independent form including all the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 4-5, 9-10, and 17-18.

					Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661